Case 4:19-mj-09268-N/A-BGM_ Document 1 Filed 09/30/19 Page 1 of 1
CRIM AINT

 

 

 

 

 

INAL COMPL
United States District Court DISTRICT of ARIZONA
United States of America ‘|DOCKET NO. ™
Vv.
George Ira Tracy DOB: 2000; United States MAGISTRATE'S CASE NO.
Ruben Labrador-Ulibaria DOB: 2001; Mexico 19-0926 8MJ
Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) (ii), 1324(a)(1) (A) Gi), 1324(aA)(D(AWD
and 1324(a)(1)(B)@)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On.or about September 27, 2019, at or near Sells, in the District of Arizona, George Ira Tracy and Ruben
Labrador-Ulibaria, named herein as defendants and conspirators, did knowingly and intentionally combine, conspire,
confederate, and agree with each other and other persons, known and unknown, to transport, conceal, harbor, or
shield said aliens within the United States in any place, including any building or any means of transportation,
in furtherance of such violation of law and did so for the purpose of private financial gain; in violation of Title
8, United States Code, Sections 1324(a)(1)(A); 1324(a)(1)(A)(v)(@) and 1324(a)(1)(B)().

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about September 27, 2019, at or near Sells, in the District of Arizona, United States Border Patrol Agents (BPA)
followed the foot sign of several suspected illegal aliens to a residence in the Tohono O’odam Nation. BPA also
discovered abandoned backpacks near the residence and they appeared they had not been there for a long period of
time. BPA noticed that the carpet foot sign was raked and brushed out after the fence line. BPA obtained a search
warrant and made entry into the residence. Three United Stated Citizens were arrested, including George Ira Tracy,
an adult female, and a male juvenile. BPA also arrested nine illegal aliens, five adults and four unaccompanied
juveniles. The adult illegal aliens were identified as Ruben Labrador-Ulibaria, Francisco Nery Lopez-Lopez, Maura
Hernandez-Chan, Edvin Santay-Itzep, and Gilmar Morales- Guox. Tracy later identified Labrador as the group’s foot

guide.

 

Material witnesses Lopez, Hernandez, Santay, and Morales stated that they or family members had made arrangements
to be smuggled into the United States for money. Hernandez stated that he crossed the International Boundary Fence
in a group of seven. Hernandez stated that the foot guide left them at the house and were told to go inside. Morales,
Santay, and Lopez stated that the foot guide crossed the IBF with the group. Lopez and Hernandez identified Labrador
as the foot guide or foot guide helper in a photo array.

In a post-Miranda statement, Tracy stated that he was approached by a group of illegal aliens at the stash house in
Sells. Tracy stated that Labrador was the foot guide who handed him a phone. Tracy stated that he spoke with an
unknown subject on the phone and he was offered $500 USD per person stashed within the property until they were
picked up by a load vehicle. Tracy stated that he had met Labrador on prior occasions when he previously dropped
illegal aliens off at the same stash house. Tracy admitted to taking part in smuggling at least 90 illegal aliens.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Francisco Nery Lopez-Lopez, Maura Hernandez-

 

 

 

Chan, Edvin Santay-Itzep, and Gilmar Morales-Guox
Detention Requested SIGNAT, F COMPLAINANT
Being duly sworn, I declare that the foregoing is
true and correct to the best of my kno ;
AUTHORIZED BY: AUSAJ. i (A OFFICIAL TITLE
Lf Border Patrol Agent

 

 

Sworn to before me spiisubscbetn my presengsz——--———_

{SIGNATURE OF IST BRAFE

 

  
 
  

DATE
_ |September 30, 2019

 

 

 

 

1) See Federal rtes 6 Crinvinal "Procedure Rules 3 and 54

 
